PER CURIAM.
Gerald B. Arline appeals his judgments and sentences for two counts of selling cocaine. Prior to filing this appeal, Mr. Arline filed a motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), alleging that the written sentence did not comport with the trial court’s oral pronouncement. Specifically, the written sentence did not clearly reflect the trial court’s ruling that these sentences would run concurrently with the sentences in other cases.1 The trial court did not rule on this motion before Mr. Arline filed his notice of appeal, and apparently the trial court regards the motion as abandoned. We affirm Mr. Arline’s convictions and sentences without prejudice to his right to file another motion to correct illegal sentence in the trial court after issuance of our mandate.
Affirmed.
ALTENBERND, A.C.J., and FULMER and SALCINES, JJ, Concur.

. It appears, however, that the Department of Corrections has implemented concurrent sen-tenccs in compliance with the oral pronouncement.